       Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 1 of 9


 1   David Clay Washington, Esq. [S.B. #305996]
     HADSELL STORMER & RENICK LLP
 2   4300 Horton Street, #15
     Emeryville, California 94608
 3   Telephone: (626) 585-9600
     Facsimile: (626) 577-7079
 4   Email: dwashington@hadsellstormer.com
 5   Paul W. Comiskey, Esq. [S.B. #65510]
 6   3370 Rattlesnake Road
     Newcastle, California 95658
 7   Telephone: (916) 663-9090
     Facsimile: (916) 663-9090
 8   Email: paulcomiskey@hotmail.com
 9   Attorneys for Plaintiffs
10
     R. Craig Settlemire [S.B. 96173]
11   Office of the County Counsel
     County of Plumas
12   520 Main Street, Room 301
13   Quincy, California 95971
     Telephone: (530) 283-6240
14   Facsimile: (530) 283-6116
     Email: csettlemire@countyofplumas.com
15
     Attorneys for Defendants
16
17   [Additional counsel cont. on next page]

18                         UNITED STATES DISTRICT COURT
19                       EASTERN DISTRICT OF CALIFORNIA
20   WALTER PEDERSEN, et al.,                  Case No: 2:89-CV-01659-KJN
21                Plaintiffs,
                                               [Assigned to Magistrate Judge Kendall J.
22         vs.                                 Newman - Courtroom #25]
23   COUNTY OF PLUMAS, et al.,
                                               JOINT STATUS REPORT
24                 Defendants.
25                                             DATE: May 29, 2020
                                               TIME: 9:00 am
26
27
28

     JOINT STATUS REPORT
       Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 2 of 9

     Dan Stormer, Esq. [S.B. #101967]
 1   HADSELL STORMER & RENICK LLP
 2   128 N. Fair Oaks Avenue
     Pasadena, California 91103
 3   Telephone: (626) 585-9600
     Facsimile: (626) 577-7079
 4   Email: dstormer@hadsellstormer.com
 5
     Attorneys for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STATUS REPORT
       Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 3 of 9


 1           The parties submit this Joint Status Report in response to the Court’s Order on
 2   January 31, 2020. In response to the parties’ Joint Status Report filed January 29,
 3   2020 (ECF No. 122), the Court reset the Status Conference previously set for
 4   February 7, 2020, to May 29, 2020. The primary reason for resetting the Status
 5   Conference is that the parties were waiting the scheduling of a site visit by the
 6   NCCHC accreditation team to the Plumas County Correctional Facility and the
 7   results of that site visit. Because the NCCHC site visit that was scheduled for April
 8   2020 was postponed as a result of the COVID-19 pandemic, the parties propose that
 9   the status conference set for May 29, 2020, be further continued for a period of 90
10   days.
11           In addition to recent developments, for ease of reference this Joint Status
12   Report incorporates information included in the prior Joint Status Report to provide
13   an update since the last Status Conference held May 24, 2019.
14           At the May 24, 2019, Status/Settlement Conference, the parties primarily
15   addressed the following topics: 1) County’s proposal to attempt to become
16   accredited by NCCHC (rather than IMQ); 2) Plaintiffs’ counsels’ request for
17   attorney’s fees; 3) development of a stipulation for amending the Consent Decree
18   addressing matters resolved to date; and 4) future monitoring period considerations
19   including a proposal from Plaintiffs’ Counsel for a flat fee for such monitoring. The
20   Court ordered the parties to submit an updated Joint Status Report on January 31,
21   2020, and set another status conference/settlement conference for February 7, 2020,
22   at 9:00 AM. Provided that the parties are in agreement, the Court indicated
23   flexibility in the rescheduling of the next status conference giving consideration to
24   progress with the NCCHC accreditation process.
25           Subsequent to the May 24, 2019, status conference, and upon consideration
26   of the joint stipulation of the parties, the Court made its order for defendant County
27   of Plumas to pay plaintiffs’ counsel a total of $286,694.25 for the attorneys’ fees
28

     JOINT STATUS REPORT                        -1-
       Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 4 of 9


 1   and costs in this case through December 31, 2017, to be paid in three equal
 2   installments of $95,564.75 over three fiscal years.
 3         1. Plaintiffs’ December 20, 2019 Inspection
 4         Plaintiffs’ counsel David Clay Washington and Paul W. Comiskey toured the
 5   Plumas County Jail on December 20, 2019, and provide the following report:
 6                “Plaintiffs' counsel David Clay Washington and Paul W. Comiskey
 7         toured the Plumas County Jail with the assistance of Sergeant Gott. Plaintiffs’
 8         counsel expresses gratitude to Sergeant Gott for her courtesy and willingness
 9         to answer all questions. The staffing levels at the jail were adequate and the
10         jail is functioning in accordance with the Consent Decree. Plaintiffs’ counsel
11         noted progressive efforts at job training through the culinary program, GED
12         programs and other educational opportunities were being utilized by a high
13         percentage of the inmates.
14                “A conference with County Counsel Craig Settlemire followed the jail
15         tour. Plaintiffs’ counsel expressed concern about the law books not being
16         maintained and a failure to notify Plaintiffs’ counsel when an inmate was
17         refused dental prosthetics. The parties discussed whether the early February
18         status conference would be productive since the Accreditation process is still a
19         work in progress and progress is being made toward the goal of accreditation.
20         Plaintiffs’ counsel will leave it to County Counsel to advise the court of the
21         progress toward accreditation and to the Court to decide whether to bring the
22         parties to the February 6 Status Conference or to move it to a later date.”
23         With regard to maintaining law books, the County has placed an order for a
24   current (2020) softbound copy of the California Penal Code as suggested by
25   Plaintiffs’ counsel, and notes that the law library materials accessible electronically
26   via the Kiosk system have current versions of the Penal Code. A current copy of the
27   Prisoner’s Handbook has been printed from the website.
28

     JOINT STATUS REPORT                       -2-
         Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 5 of 9


 1            With regard to notification of Plaintiffs’ counsel when an inmate’s request for
 2   dentures is denied, the County has reminded correctional staff to notify Plaintiffs’
 3   counsel in such a situation as provided in the dental/denture policy.
 4            On January 2, 2020, the County provided Plaintiffs’ counsel with a copy of
 5   the December 30, 2019, “Environmental Health Inspection Report for the Plumas
 6   County Correctional Facility” for the inspection performed on December 20 2019.
 7   The conclusion of the report was, “The overall sanitation of the facility was
 8   satisfactory at the time of inspection.” The report noted that the previous problems
 9   with the hot water supply have been corrected. It also noted that there are several
10   locations where the flooring was in poor condition, but if the extra effort continues
11   to keep those areas clean, Environmental Health will not require further flooring
12   repair or replacement.
13            2. Accreditation (Health Care)
14            The County reports that is continuing with the process to seek accreditation by
15   NCCHC.1 The County has submitted all its materials in support of an application
16   for accreditation by NCCHC. The County, its Jail Commander, and Dr. Schad, as
17   the facility’s Medical Director, have been engaged in a dialogue with NCCHC
18   concerning the information supporting the application, and have been responding to
19   various requests from NCCHC for additional information and/or documentation. All
20   this is necessary preparation for a site visit by an NCCHC team. A site visit
21   scheduled for April 2020 has been postponed because of the COVID-19 pandemic.
22   Depending on COVID-19 developments, it is expected that the NCCHC site visit
23   will be rescheduled for some time in the next three months.
24            At the same time the County has been getting ready for the NCCHC
25   accreditation team visit, the County has continued to address matters raised by the
26   previous visit by the Institute of Medical Quality (IMQ) as a result of a visit by the
27   1
       It has come to the attention of the County that IMQ is no longer accepting correctional accreditation, Title 15
28   inspection requests, or offering consultation services for correction and detentions. The original Consent Decree
     herein referenced standards adopted by IMQ’s predecessor.

     JOINT STATUS REPORT                                     -3-
       Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 6 of 9


 1   IMQ team June 26, 2017. Attached is a “Detailed Report Addressing Health Care
 2   Accreditation” by Dr. Joseph Schad, Jail Medical Director, addressing each of the
 3   IMQ standards. Dr. Schad states in his summary on page 1:
 4                “The unmet standards were reviewed and updated to show which ‘not
 5         met’ standards are likely to be considered ‘now met’ and which standards
 6         continue to remain outstanding. In regard to the ‘not met’ standards, the
 7         comments column identifies the barriers to accreditation and expected time
 8         frame for meeting the standard. Updated changes from previous summary are
 9         identified with ‘XX’ indication in the now met column. The PCCF Medical
10         and Behavior Health Services are excited to report that the majority, if not all,
11         of the ‘Not Met’ standards have been addressed and ‘Met’.”
12         While the NCCHC accreditation process is proceeding well, as stated in the
13   prior joint status report, the County believes the status conference/settlement
14   conference would be more informed and productive if continued to a date after the
15   site visit by the NCCHC team. For that reason, the County respectfully requests that
16   the upcoming May 29, 2020, status conference be continued for a period of
17   approximately three (3) months. Plaintiffs’ counsel agree with this request.
18         3. COVID-19
19         The Plumas County Sheriff’s Office responded promptly to the Plumas
20   County Public Health Officer’s declaration of local emergency as a result of the
21   COVID-19 pandemic to provide policies, procedures, and guidance to protect
22   correctional staff and inmates from the spread of COVID-19 in the Jail. Copies of
23   the same have been provided electronically to Plaintiffs’ Counsel. Where
24   appropriate, inmates were released to reduce the overall jail population. The
25   Sheriff’s Office also limited arrests and bookings to only serious offences in an
26   effort to minimize contacts with deputies, correctional staff, and the inmate
27   population and reduce the possibility of COVID-19 infection. At this writing, there
28   have been only four (4) positive COVID-19 tests in all of Plumas County and all of

     JOINT STATUS REPORT                      -4-
       Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 7 of 9


 1   those individuals have fully recovered. None of the positive tests have involved law
 2   enforcement, correctional staff, or jail inmates. As a result of early efforts to reduce
 3   the jail population and the subsequent implementation of state-wide no-bail state
 4   court rules, the Plumas County jail population has been reduced to approximately 19
 5   inmates out of an authorized capacity of 63.
 6         4. Attorneys’ Fees
 7         The County has paid the first two installments of attorney’s fees as provided
 8   in the Order dated May 24, 2019, that was based on the joint stipulation of the
 9   parties. The last of the three installments is scheduled for payment July 1, 2020, the
10   beginning of the next fiscal year. The parties are in discussions regarding attorneys’
11   fees incurred after December 31, 2017. As discuss below with regard to amending
12   the Consent Decree, the parties have discussed and have reached agreement on a flat
13   fee for future monitoring.
14         5. New Correctional Facility Project
15         The County’s project for the construction of a new correctional facility with
16   State of California SB 844 funding is presently under review by the three state
17   agencies (BSCC, Department of General Services, and the Department of Finance)
18   that must provide approval for the County to release the request for proposals (RFP)
19   for a design-build contract. State approval has taken longer than initially expected,
20   and has been further slowed by the COVID-19 pandemic response, but is expected
21   to be completed within the next several weeks. As previously reported, the Project
22   Milestone Schedule has been revised to push back the projected date of occupancy
23   of the new facility by just over three months to March 4, 2022. The County has
24   provided Plaintiffs’ counsel with the new schedule. At Plaintiffs’ counsels’ request,
25   County has also provided a copy of the current new facility concept floor plans.
26   Delays as a result of the COVID-19 response within the State agencies are likely to
27   result in projected date of occupancy being revised to an even later date. While the
28   Governor’s “May Revise” to the proposed California State Budget indicates the

     JOINT STATUS REPORT                       -5-
       Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 8 of 9


 1   State of California has changed from a projected surplus to a significant deficit as a
 2   result of the economic impacts of COVID-19, the County is not aware of any
 3   changes in State funding for the construction of a new correctional facility in Plumas
 4   County.
 5         6. Amending the Consent Decree:
 6         The parties have reached agreement on language amending the Consent
 7   Decree to address the matters resolved to date. This will include a description of
 8   future monitoring activities (such as annual inspections) and flat amount for such
 9   future monitoring. The parties are preparing the same for submittal to the Court.
10         7. May 28, 2020, Status Conference
11         The parties propose that the status conference be continued three (3) months
12   pending the NCCHC accreditation team site visit. It is expected that the site visit
13   will provide the parties and the Court with important information concerning the
14   prospects for accreditation. In addition, during that same time, the County expects
15   to receive information from the State with regard to the new correctional facility
16   project. The opening of a new facility can be a consideration in determining an
17   appropriate monitoring period.
18         The parties are hopeful that this long litigation can soon be brought to a
19   successful conclusion for all parties involved.
20         Respectfully Submitted,
21                                          HADSELL STORMER & RENICK LLP
22
     Dated: May 21, 2020                    By: /s/ David Clay Washington
23                                               David Clay Washington
24                                               Attorneys for Plaintiffs

25
26   Dated: May 21, 2020                    /s/ Paul W. Comiskey_________________
                                            Paul W. Comiskey,
27                                          Attorney for Plaintiffs
28

     JOINT STATUS REPORT                      -6-
       Case 2:89-cv-01659-KJN Document 125 Filed 05/21/20 Page 9 of 9


 1   I hereby attest that all other signatories listed, and on whose behalf the filing is
     submitted, concur in the filing’s content and have authorized the filing
 2
 3   Dated: May 21, 2020                   OFFICE OF THE COUNTY COUNSEL,
 4                                         COUNTY OF PLUMAS

 5                                         By: /s/ R. Craig Settlemire
 6                                              R. Craig Settlemire
                                                Attorneys for Defendants
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STATUS REPORT                     -7-
